Citation Nr: 0620735	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-37 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private emergeny room treatment on January 16, 2004 at the 
Southwest Regional Medical Center.






INTRODUCTION

The veteran served on active duty from June 1985 to May 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 decision of the Bay Pines, Florida 
VA Medical Center (VAMC).  As the veteran has relocated to 
New York, the Buffalo New York office should now be the 
servicing office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2005 letter, the veteran reported that he was 
scheduled to attend a video hearing in Florida in May 2005.  
However, he had moved to New York.  He requested that video 
hearing be rescheduled in New York.  A Veterans Law Judge 
granted the motion to reschedule the video hearing.  The 
veteran still desires a hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The veteran should be scheduled for video 
hearing.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



